DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/11/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1.	Claim 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,678,070 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose a substrate; and a plurality of interferometric elements arranged on the substrate, the elements configured to substantially specularly reflect incident light so as to portray a reflected image.  Claim 1 of the present application merely broaden the scope of the patent 10,162,197’s claim 1 by eliminating limitations “and lying in a single horizontal plane”.
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

2.	Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 10,678,070 respectively.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose a substrate; and a plurality of interferometric elements arranged on the substrate, the elements configured to substantially specularly reflect incident light so as to portray a reflected image.  Claim 1 of the present application merely broaden the scope of the patent 10,162,197’s claim 1 by eliminating limitations “and lying in a single horizontal plane”.
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

3.	Claim 1-4 and 8-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 5-7 of U.S. Patent No. 10,162,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose a substrate; and a plurality of interferometric elements arranged on the substrate, the elements configured to substantially specularly reflect incident light so as to portray a reflected image.  Claim 1 of the present application merely broaden the scope of the patent 10,162,197’s claim 1 by eliminating limitations “and lying in a single horizontal plane”.
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claims 2, 3 and 4 are rejected as being obviousness double-patented over claims 2, 3 and 4 of US Patent 10,162,197.
Claims 8, 9 and 10 are rejected as being obviousness double-patented over claims 5, 6 and 7 of US Patent 10,162,197.

4.	Claims 11 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8 and 9 of U.S. Patent No. 10,162,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose a substrate; and a plurality of interferometric elements arranged on the substrate, the elements configured to substantially specularly reflect incident light so as to portray a reflected image.  Claim 1 of the present application merely broaden the scope of the patent 10,162,197’s claim 1 by eliminating limitations “and lying in a single horizontal plane”.
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim 12 is rejected as being obviousness double-patented over claim 9 of US Patent 10,162,197.

5.	Claims 1, 6 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 10,162,197.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose a substrate; and a plurality of interferometric elements arranged on the substrate, the elements configured to substantially specularly reflect incident light so as to portray a reflected image.  Claim 1 of the present application merely broaden the scope of the patent 10,162,197’s claim 14 by eliminating limitations “wherein the translucent portion is positioned between two transparent portions” and “lying in a single horizontal plane”.
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim 6 is rejected as being obviousness double-patented over claim 14 of US Patent 10,162,197.
Claim 7 is rejected as being obviousness double-patented over claim 15 of US Patent 10,162,197.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “…and substantially from a top edge to a bottom edge…”.  Since “a top edge and a bottom edge” is not defined in the claim.  It is unclear if “a top edge and a bottom edge” of the first member or of the translucent portion.

Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-5, 7, 8, 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kurzrok (US 7,195,350 of record).
Regarding claim 1, Kurzrok discloses multiview eyeglass, in Figures 7a and 7b,  comprises a first member (12) extending between a first edge and a second edge, the first member having a translucent portion extending substantially from the first edge to the second edge and substantially from a top edge to a bottom edge of said translucent portion to at least partially block the field of view of a user;
a first elongated side member (14) attached to the first member (12); and
a second elongated side member (14) attached to the first member (12), the first and second elongated members being generally parallel to another (see figure 7a and 7b and its associated texts).
Regarding claim 2, Kurzrok discloses the first and second elongated side members (14) are rotatably attached to the first member (12) (see figures 7a and 7b and its associated texts).
Regarding claim 3, Kurzrok discloses the first member (12) is comprised of two smaller members (12), the two smaller members being joined by an arcuate portion adjacent edges thereof that are opposite to the edges attached to the elongated edges (see figures 7a and 7b and its associated texts).
Regarding claim 4, Kurzrok discloses the first member has rounded bottom edge portion, the rounded bottom edge portion configured to engage a bridge of a nose (see fig.7b and its associated texts).
Regarding claim 7, Kurzrok discloses the translucent portion (12) covers at least 40% of the first member (see figures 7a and 7b and its associated texts).
Regarding claim 8, Kurzrok discloses the first member (12) has an inside surface and an outside surface, one of the inside and the outside surfaces having a surface treatment to make the first member translucent (see figures 7a and 7b and its associated texts).
Regarding claim 10, Kurzrok discloses the surface treatment includes a physical or chemical treatment to the first member (see figures 7a and 7b and its associated texts).
Regarding claim 11, Kurzrok discloses multiview eyeglass, in figures 2a, 7a and 7b, comprises: a frame (16); a first member (12) extending between a first edge and a second edge, the first member (12) having a translucent/semitransparent portion (12)(according to dictionary: translucent is semitransparent) and substantially from a top edge to bottom edge of said translucent portion and attached to the frame (16); a first elongated side member (14) attached to the frame (16); and a second elongated side member (14) attached to the frame (16), the first and second elongated members (14) being generally parallel to another (Fig.2a, 7a and 7b and it associated texts).
2.	Claims 1-5, 7, 8, 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Capes (US 5,561,480 of record).
Regarding claim 1, Capes discloses keyboard practice glasses comprises a first member extending between a first edge and a second edge and substantially from a top edge to a bottom edge to partially block the field of view of a user, the first member having a translucent portion (56, figures 1-7 and column 3, lines 38-40);
a first elongated side member (40 and 42) attached adjacent the first edge of the first member; and a second elongated side member (40 and 42) attached adjacent the second edge of the first member, the first and second elongated members being generally parallel to another (see figures 1-7 and the related disclosure).
Regarding claim 2, Capes discloses the first and second elongated side members (40 and 42) are rotatably attached to the first member (see figures 1-7 and the related disclosure).
Regarding claim 3, Capes discloses the first member (12) is comprised of two smaller members, the two smaller members being joined by an arcuate portion adjacent edges thereof that are opposite to the edges attached to the elongated edges (see figures 1-7 and the related disclosure).
Regarding claim 4, Capes discloses the first member has rounded bottom edge portion, the rounded bottom edge portion configured to engage a bridge of a nose (see figures 1-7 and the related disclosure).
Regarding claim 5, Capes discloses the first member has a transparent portion (54) in addition to the translucent portion (56) (see figures 1-7 and the related disclosure).
Regarding claim 7, Capes discloses the translucent portion (56) covers at least 40% of the first member (see figures 1-7 and the related disclosure).
Regarding claim 8, Capes discloses the first member has an inside surface and an outside surface, one of the inside and the outside surfaces having a surface treatment to make the first member translucent (see figures 1-7 and the related disclosure).
Regarding claim 10, Capes discloses the surface treatment includes a physical or chemical treatment to the first member (see figures 1-74 and the related disclosure).
Regarding claim 11, Capes discloses keyboard practice glasses discloses multiview eyeglass comprises a frame; a first member extending between a first edge and a second edge, the first member having a translucent portion (56) and attached to the frame; a first elongated side member (40 and 42) attached to the frame; and a second elongated side member (40 and 42) attached to the frame, the first and second elongated members (40 and 42) being generally parallel to another and lying in a single horizontal plane (see figures 1-7 and the related disclosure).
Regarding claim 12, Capes discloses the first member is comprised of two smaller members, each of the two smaller members being rotatably connected to the frame (see figures 5-7) .
Claims Rejection Under 35 USC - 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negative by the manner in which the invention was made.
1.	Claims 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kurzrok (7,195,350).
Regarding claim 6, Kurzrok discloses multiview eyeglass comprises a first member (12) extending between a first edge and a second edge, the first member having a translucent portion; a first elongated side member (14) attached adjacent the first edge of the first member (12); and a second elongated side member (14) attached adjacent the second edge of the first member (12), the first and second elongated members being generally parallel to another and lying in a single horizontal plane (see figures 1-4 and the related disclosure).
Kurzrok does not disclose that the translucent portion (20) is positioned between two transparent portions.
Although the Kurzrok device does not teach the exact location of the translucent portion on the lens as that claimed by Applicant, the location differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 9, Kurzok does not disclose the translucent portion made of adhesive film adhered to the first member as that claimed by Applicant.
Note that, such translucent portion build in on the lens, clip-on or made of adhesive film are well known.  Those skilled in the art would recognize that replacement the translucent portion build in on the lens or clip-on with adhesive film, as done by the Applicant, would have been an obvious expedient at the time of the invention.  There is no patentable distinction between the translucent portion build in on the lens or clip-on of the prior art and the adhesive film recited in the present claim.

2.	Claims 6 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Capes (US 5,561,480).
Regarding claim 6, Capes discloses keyboard practice glasses comprises a first member extending between a first edge and a second edge, the first member having a translucent portion (56, figures 1-7 and column 3, lines 38-40); a first elongated side member (40 and 42) attached adjacent the first edge of the first member; and a second elongated side member (40 and 42) attached adjacent the second edge of the first member, the first and second elongated members being generally parallel to another and lying in a single horizontal plane (see figures 1-7 and the related disclosure).
Capes does not disclose that the translucent portion (20) is positioned between two transparent portions.  Although the Capes device does not teach the exact location of the translucent portion on the lens as that claimed by Applicant, the location differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.
Regarding claim 9, Capes does not disclose the translucent portion made of adhesive film adhered to the first member as that claimed by Applicant.
Note that, such translucent portion build in on the lens, clip-on or made of adhesive film are well known.  Those skilled in the art would recognize that replacement the translucent portion build in on the lens or clip-on with adhesive film, as done by the Applicant, would have been an obvious expedient at the time of the invention.  There is no patentable distinction between the translucent portion build in on the lens or clip-on of the prior art and the adhesive film recited in the present claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872